                                                                                                                                                 16
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 of I



                                     UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                      v.                                         (For Offenses Committed On or After November 1, 1987)



                     Gerardo Flores-Castaneda                                    Case Number: 3:19-mj-20875

                                                                                 Michael L. Crowley
                                                                                 Defendant's Attorney


REGISTRATION NO. 83311298
THE DEFENDANT:
 IZI pleaded guilty to count(s) _l_o_f_C
                                       __om_!...p_la_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                      Nature of Offense                                                            Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                   1

 D The defendant has been found not guilty on count(s)
                                                                             ~-------------------
 0 Count(s)                                                                       dismissed on the motion of the United States.
                   ~----------------~



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                 I


                              ~       TIME SERVED                            D                                         days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Friday, February 15, 2019
                                                                              Date of Imposition of Sentence

    . d'-"\·\_(~
Rece1ve
              DUSM
                             l-
                                                                              ~
                                                                              HO 0    BLE KAREN S. CRAWFORD
                                                 FILED                        UNITED STATES MAGISTRATE JUDGE


Clerk's Office Cop
                                                Feb 15 2019
                                           CLERK, U.S. DISTRICT COURT
                                                                         I
                                        SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                           3: 19-mj-20875
                                       BY          s1 oricas       DEPUTY
